Citation Nr: 1038165	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for renal cancer of the left 
kidney as a result of exposure to ionizing radiation. 

2.  Entitlement to service connection for metastatic renal cancer 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision, by the Muskogee, 
Oklahoma, Regional Office (RO), which denied the Veteran's claim 
of entitlement to service connection for renal cancer of the left 
kidney as a result of exposure to ionizing radiation, and 
entitlement to service connection for metastatic renal cancer.  

In June 2005, the Veteran and his wife appeared at the Muskogee 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  At the hearing, the 
Veteran submitted additional evidence for which he has provided 
written waiver of RO review under 38 C.F.R. § 20.1304 (2009).  

In December 2006, the Board remanded the case for further 
evidentiary development.  


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during active 
military service.  

2.  The Veteran's kidney disease, to include left renal cell 
carcinoma, and metastatic renal cancer were not manifested during 
service or within one year thereafter, and are not related to any 
incident of service, including exposure to ionizing radiation.  


CONCLUSION OF LAW

The Veteran does not have renal cancer of the left kidney or 
metastatic disease therefrom that is the result of disease or 
injury incurred in or aggravated by active military service, 
including exposure to ionizing radiation, and renal cancer is not 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2004 from the RO to the Veteran, which was 
issued prior to the RO decision in August 2004.  Additional 
letters were issued in May 2007, January 2009 and April 2009.  
Those letters informed the Veteran of what evidence was required 
to substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The case was re-adjudicated by the 
agency of original jurisdiction (AOJ) by way of a SSOC in 
February 2010.

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notice. 

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  In addition, the RO has 
obtained identified relevant private outpatient treatment 
records.  The Veteran provided oral testimony before the Board.  
The Veteran has not referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims on 
appeal.  Moreover, as discussed below, VA has undertaken 
significant efforts to estimate the maximum total dose equivalent 
of radiation exposure.   Finally, in accordance with the December 
2006 Board remand, the RO has solicited the necessary medical 
opinions in this case, including obtaining a medical opinion from 
VA's Chief Public Health and Environmental Hazards Officer in 
accordance with 38 C.F.R. § 3.311.  Based on a review of the 
record in this case, the Board concludes that the record on 
appeal contains sufficient medical evidence to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 (2007).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).   

II.  Factual Background

The Veteran's service treatment records (STRs) indicate that he 
entered active duty in March 1966.  His military personnel 
records indicate that his military occupational specialty was 
Munitions Maintenance Specialist.  He served as a munitions 
handling specialist at Ramstein Air Force Base from September 
1966 to October 1968.  Of record is AF Form 910, which shows that 
during the period from March 21, 1968 to October 1, 1968, the 
Veteran was assigned to the 26th A&E Maintenance Squadron at 
Ramstein AB in Germany.  He was responsible for performing the 
inspection, handling, delivery and storage of conventional and 
special weapons.  

The Veteran's enlistment examination was negative for any 
complaints or findings of a kidney tumor or cancer.  In April 
1966, the Veteran was seen for complaints of kidney trouble with 
nocturia for a number of years.  No clinical findings were 
reported, and no diagnosis was noted.  The separation 
examination, dated in November 1969, was negative for any 
complaints or findings of a kidney tumor.  

The Veteran's claim for cancer of the kidney with metastases (VA 
Form 21-526) was received in January 2004.  Submitted in support 
of the claim were medical records, VA as well as private 
treatment reports, dated from February 1998 to January 2004.  The 
records indicate that the Veteran was diagnosed with renal cell 
cancer of the left kidney and metastatic renal cell carcinoma of 
the right bicep, brachialis and brachial.  On September 24, 2003, 
the Veteran underwent a left nephrectomy laparoscopically and 
resection of right biceps brachial radialis lesions.  His left 
kidney was surgically removed in October 2003.  In November 2003, 
it was noted that the renal cell cancer had metastasized to the 
right upper arm, the right bicep.  

Of record is a statement in support of the claim (VA Form 21-
4138), dated in May 2004.  The Veteran indicated that he was a 
munitions specialist at Ramstein AF Base in Ramstein, Germany.  
He indicated that he worked at the South Ammunition nuclear 
weapons storage unit.  

Received in September 2004 was a copy of a student study guide 
from the Air Training Command, dated in May 1966, which discussed 
the storage of nuclear weapons.  This report noted that nuclear 
weapons were generally stored in standard, earth-covered, igloo-
type structures.  The report stated that there was no radiation 
hazard to personnel who were handling and storing nuclear 
weapons.  It was noted that while most weapons emit some 
radiation, the amount is so slight that no danger to personnel 
exists.  

Received in March 2005 was a copy of a letter written by Dr. John 
W. Gofman, Professor Emeritus of Molecular and Cell Biology, 
dated in May 1999.  The professor stated that he had studied the 
biological effects of ionizing radiation.  Professor Gofman 
stated that, by any reasonable standard of biomedical proof, 
there is no safe dose, which means that just one decashing 
radioactive atom can produce permanent mutation in a cell's 
genetic molecules.  He further explained that mutation is the 
basis not only for inherited inflictions but also for cancer.  
Also submitted in March 2005 were other articles regarding the 
health hazards of exposure to chronic low dose ionizing 
radiation.  

In a February 2000 article, referring to an acknowledgement that 
radiation had caused cancers in the nuclear weapon industry, it 
was concluded that "in the 14 plants with elevated cancer rates, 
there were 22 categories of the disease that were more frequent 
than expected.  They ranged from leukemia and Hodgkin's lymphoma 
to cancer of the prostate, kidney, salivary gland and lung."  

At his personal hearing in June 2005, the Veteran maintained that 
he was exposed to low levels of radiation as a result of his 
occupational specialty as a munitions specialist in service.  The 
Veteran indicated that he was in charge of the maintenance and 
general care of the nuclear weapons; he stated that this included 
the direct contact with the weapons.  The Veteran reported that 
they had to keep the weapons dust free and they had to move them 
to and from the igloos where they were kept, and to and from the 
flight line during drills.  The Veteran indicated that he 
performed periodic inspection of the weapons, including checking 
the seals and the paints.  The Veteran testified that the Air 
Force had not implemented a true directive on the proper handling 
of those types of munitions until a much later date.  The Veteran 
also testified that he was not informed of the possible threat 
that the weapons would be emanating or leaking radiation.  The 
Veteran stated that he was not provided any type of protective 
clothing for maintaining those weapons.  The Veteran indicated 
that he had problems with his kidneys and arms all during 
service.  

Submitted at the hearing were several lay statements from 
individuals who served in the United States Air Force and were 
stationed at the Ramstein Air Base.  These individuals expressed 
knowledge of the fact that the Veteran was also stationed at 
Ramstein Air Base.  They also reported that the Veteran was 
assigned to the South Ammo Munitions area; this area was 
reportedly classified as top secret and each of the individuals 
assigned there had a top secret clearance.  They concurred that 
the individuals assigned to the munitions area, including the 
Veteran, were responsible for loading, storing, maintenance and 
repair, and transporting of nuclear weapons.  They did not recall 
seeing any type of radiation detection or scanning devices 
available for the individuals during the period they were 
stationed at Ramstein during the period from 1966 to 1970.  

Also submitted at the hearing was an article, dated in May 2005, 
which confirmed that the United States stored nuclear weapons at 
three locations in Germany, one of which is Ramstein.  

Received in January 2006 was a response from the United States 
Air Force Office of Surgeon General, indicating that the Air 
Force Safety Center (AFSC) reviewed records for the Veteran and 
those similarly exposed personnel with common duty specialty 
codes and periods of exposure.  Based on their records, they 
estimated that the Veteran's annual dose was less than 500 
mrem/year and that his total dose was less than 1.5 rem from work 
performed between 1966 and 1968.  

Of record is an opinion from the Under Secretary of Health, the 
Director of Radiation and Physical Exposures, dated in December 
2009.  It was noted that the Veteran incurred occupational 
exposure to ionizing radiation while serving as a munitions 
specialist during maintenance work around nuclear warheads in the 
United States Air Force from March 1966 to January 1970.  A 
letter from the Air Force Medical Support Agency, dated July 28, 
2004, indicated that there was no DD Form 1141 Record of 
Occupational Exposure to Ionizing Radiation in the Veteran's 
record.  The Air Force Safety Center subsequently reviewed their 
records for the Veteran and those of similarly exposed personnel 
with similar duty specialty codes and periods of exposure.  The 
Air Force indicated that the Veteran would have received less 
than 500 mrem per year from 1966 to 1968.  In 2003, the Veteran 
was diagnosed with renal cell carcinoma of the left kidney, 
metastatic to the right biceps.  It was noted that the 
interactive radioepidmiological program of the National Institute 
for Occupational Safety and Health (NIOSH) was used to estimate 
the likelihood that exposure to ionizing radiation was 
responsible for the Veteran's renal cancer.  The program 
calculated a 99th percentile value for the probability of 
causation of 2.13%.  In view of the above, the physician stated 
that it was her opinion that it was unlikely that the Veteran's 
renal cell carcinoma can be attributed to radiation exposure 
while in military service.  

III.  Analysis

Service connection may be awarded for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to service connection, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service"--the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).   

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence or aggravation will be presumed for malignant tumors 
if they are manifest to a compensable degree within the year 
after separating from active military service; this presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by different methods.  Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, it may have been manifested during service or 
within one year of separation.  Second, there are certain types 
of cancer that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 
38 C.F.R. § 3.309(d) (2009).  Third, when a "radiogenic disease" 
first becomes manifest after service, and it is contended that 
the disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a) 
(1).  Fourth, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic 
disease under 38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d)--whether a disease 
diagnosed after discharge is attributable to active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

First, if a veteran qualifies as a "radiation-exposed veteran" 
and later develops one of the diseases listed in 38 U.S.C.A. 
§ 1112(c) or 38 C.F.R. § 3.309(d), a rebuttable presumption of 
service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  These diseases are ones in which it has 
been determined that a positive association with radiation 
exposure exists.  In this regard, the Board observes that kidney 
cancer is not one of the diseases listed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  (The Board mistakenly 
indicated that it was when it earlier remanded the case.)  Thus, 
the first method concerning presumptive service connection based 
on certain delineated exposures to ionizing radiation does not 
apply in this case.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
(3) (iii).

Second, service connection may be established if a veteran 
develops a "radiogenic disease" (one that may be induced by 
ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence to be a 
radiogenic disease), and if the VA Under Secretary for Benefits 
(USB) determines that a relationship does in fact exist between 
the disease and the veteran's exposure in service. When a claim 
is based on a disease other than one of those listed in 38 C.F.R. 
§ 3.311(b) (2), VA shall nevertheless consider the claim under 
the provisions of 38 C.F.R. § 3.311 provided that the claimant 
has cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease. 38 C.F.R. 
§ 3.311(b).  In this regard, kidney cancer is listed as a 
radiogenic disease in 38 C.F.R. § 3.311(b) (2).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not manifest 
to a compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is 
contended that the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a) 
(1).  When dose estimates provided are reported as a range of 
doses to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) (2).  

When it has been determined that a Veteran has been exposed to 
ionizing radiation in service, and he subsequently develops a 
potentially radiogenic disease, the claim will be referred to the 
USB for further consideration.  The USB is to consider the claim 
with reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, after 
this consideration, the USB determines that there is no 
reasonable possibility that the Veteran's disease resulted from 
radiation exposure in service, then the USB shall so inform the 
RO in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311.  

Dose data is requested from the Department of Defense in claims 
based on participation in atmospheric nuclear testing, and claims 
based on participation in the U.S. occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a) 
(2).  In all other claims involving radiation exposure, a request 
will be made for any available records concerning the veteran's 
exposure to radiation.  These records normally include but may 
not be limited to the veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All such 
records will be forwarded to the Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a) (2) (iii).  An opinion will be provided as to the 
probabilities that disease was caused by radiation exposure and 
the USB will thereafter provide an advisory opinion as to the 
likelihood that the disease at issue resulted from radiation 
exposure during military service.

Third, as noted above, service connection may be established by 
competent evidence establishing the existence of a medical nexus 
between the claimed condition and service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

A veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran in this case, as a lay person, has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding medical causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot 
provide a competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit has held that lay evidence is one type of evidence that 
must be considered and competent lay evidence can be sufficient 
in and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a question of fact.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Initially, the Board notes that service treatment records are 
negative for complaints, diagnoses, or treatment for a kidney 
disease, to include kidney cancer.  The Veteran had complaints, 
but no underlying disease was diagnosed.  Post-service, the first 
diagnosis of renal cancer is not found in the record until 2003.  
Additionally, the record is negative for any evidence tending to 
directly relate renal cancer to any event or disease during 
military service.  Therefore, entitlement to service connection 
for renal cancer based on direct incurrence must be denied.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1970 and his first 
diagnosis of renal cancer in 2003 to be compelling evidence.  Put 
another way, the nearly 30-year gap between the Veteran's 
discharge from active duty and the first evidence of a chronic 
kidney disorder weighs heavily against his claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his low 
back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Even the Veteran in 
this case has not argued that he had continued symptoms since 
service.

In addition, renal (kidney) cancer is not among those forms of 
cancer which may be presumptively service-connected under the 
provisions of 38 C.F.R. § 3.309 for "radiation-exposed 
veterans."  Therefore, service connection cannot be granted 
under the second method of entitlement.  38 C.F.R. § 3.309(d); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, renal cancer 
is a radiogenic disease identified under 38 C.F.R. § 3.311, 
which, in essence, amounts to recognition on VA's part that 
exposure to ionizing radiation may be an etiological factor for 
its development.  The degree to which radiation exposure is a 
factor in the development of a malignancy varies depending on the 
type of malignancy, the amount rate and type of radiation 
exposure, and other relevant risk factors such as age at time of 
exposure.  Therefore, the question presented in this case is 
whether the Veteran's level of radiation exposure was sufficient 
to cause his renal cancer.  

In this case, the Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran's renal 
cancer is causally related to his in-service exposure to 
radiation.  

The record confirms that the Veteran was assigned to an Air Force 
base in Ramstein, Germany as a munitions maintenance specialist.  
As such, he was exposed to weapons that would have emitted 
radiation.  In January 2006, the Department of the Air Force 
determined that the Veteran had been exposed to an annual dose of 
less than 500 millirem per year and that the total dose was less 
than 1.5 rem from work performed between 1966 and 1968.  

In December 2009, the Veteran's claims folders were referred to 
the Chief Public Health and Environmental Hazards Officer for an 
opinion.  It was determined that it was unlikely that the 
Veteran's kidney cancer could be attributed to exposure to 
ionizing radiation in service.  This opinion was based on the 
Interactive Radio-epidemiological Program (IREP) of the National 
Institute for Occupational Safety and Health (NIOSH).  It was 
noted that the program calculated a 99th percentile value for the 
probability of causation of 2.13 %.  As a result, in 2009, the VA 
Director of Compensation and Pension Services ("Director") 
provided the opinion that there was no reasonable possibility 
that the Veteran's kidney cancer resulted from radiation exposure 
in service.  The Director noted that the diagnosis of kidney 
cancer was 35 years after his last exposure to ionizing radiation 
in service and that the Veteran was between 21 and 23 years old 
when exposed.  The opinion reflects that it was based on a review 
of the evidence in its entirety.  Thus, the opinions set forth by 
the VA Chief Public Health and Environmental Hazards Officer and 
VA Director of Compensation and Pension Services constitute 
probative evidence against finding a causal connection between 
the Veteran's left renal cell carcinoma and exposure to ionizing 
radiation in service, as the opinion was based on a scientific 
dose estimate provided by the Air Force Safety Center, as well as 
a review of the entire evidence of record.  Moreover, this 
opinion was provided by a public health official specifically 
tasked and specialized in evaluating environmental hazard risks, 
to include radiation exposure, and the evidentiary record 
contains no competent medical opinion to the contrary.  

Indeed, there is nothing in the claims file, which would tend to 
establish that the Veteran's renal cancer is related to his 
military service other than his contentions.  Lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) 
(confirming that, "in some cases, lay evidence will be competent 
and credible evidence of etiology").

Though the Veteran's personal belief that his renal cancer is due 
to his in service radiation exposure is well-intentioned, it 
holds no probative value in this case as he is not shown to 
possess the requisite medical training and expertise to speak to 
issues of medical causation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature).  The 
Board must decide cases such as this in light of sound scientific 
data, and, based upon the record before the Board, the claim for 
service connection for renal cancer under 38 C.F.R. § 3.311 must 
be denied.  

The Board finds that the evidence demonstrates that the Veteran's 
renal cancer, which was first shown medically many years after 
his period of active service, is not related to events during 
active service.  Therefore, the preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).   

For the same reasons that service connection is not warranted for 
kidney cancer, service connection is not warranted for metastatic 
progression of that cancer.  As noted above, it has been 
determined that there was no reasonable possibility that the 
Veteran's renal cancer of the left kidney resulted from radiation 
exposure in service.  As such, the claim of service connection 
for renal cancer has been denied.  Because the underlying 
disability is not service connected, which is the primary site of 
the cancer, there is no basis for granting the claim of service 
connection for metastatic renal cancer.  Therefore, this claim is 
also denied.  See 38 C.F.R. § 3.310 (2006). 


ORDER

Service connection for renal cancer of the left kidney is denied.  

Service connection for metastatic renal cancer is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


